Citation Nr: 0609807	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board reopened the veteran's claim for service 
connection and remanded the case for further development in 
January 2005.  That development was completed by the Appeals 
Management Center, and the case has since been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have engaged in combat with 
the enemy or to have been a prisoner of war (POW) during his 
period of service.

3.  The veteran is not shown to have PTSD that is causally or 
etiologically related to his active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in May and June 2003, prior to the initial 
decision on the claim in July 2003, as well as in February 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the VCAA letters 
about the information and evidence that is necessary to 
substantiate the claim for service connection for PTSD.  
Specifically, the May 2003, June 2003, and February 2005 
letters stated that the evidence must show that the veteran 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused an injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the March 2004 Statement of the Case (SOC) and December 2005 
Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim for service connection for PTSD.

In addition, the RO informed the veteran in the May 2003, 
June 2003, and February 2005 letters about the information 
and evidence that VA would seek to provide.  In particular, 
the letters stated that reasonable efforts would be made to 
obtain the evidence necessary to support his claim and that 
VA would assist in obtaining records, including medical 
records, employment records, and records from other Federal 
agencies.  The veteran was also informed the veteran that a 
VA examination would be provided or a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on the claim.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
RO told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  The May 2003, June 2003, and 
February 2005 letters also requested that he complete and 
return a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), if there were private medical records that would 
support his claim.  The February 2005 letter also asked the 
veteran to provide more specific details regarding his 
alleged in-service stressors and listed the other types of 
evidence that would be helpful in deciding his claim.  In 
addition, the May 2003 and June 2003 letters notified the 
veteran that it was still his responsibility to support his 
claim with appropriate evidence, and the May 2003, June 2003, 
and February 2005 letters informed the veteran that it was 
still his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and 
supplemental statement of the case (SSOC) of the reasons for 
the denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, as discussed above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for PTSD, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability at issue.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the veteran is not 
entitled to service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The veteran was also provided the opportunity to 
testify at a June 2004 hearing before the Board.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for PTSD.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for PTSD because such an 
examination would not provide any more information than is 
already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have had a 
verified in-service stressor.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

The veteran submitted VA treatment records in January 2006, 
following the last SSOC issued by the RO.  However, the Board 
notes that the records are duplicates of treatment records 
already in the file and reviewed by the RO or are otherwise 
not pertinent to the issue on appeal.  Therefore, remand to 
have the RO review these records in the first instance is not 
required in this case.  38 C.F.R. § 20.1304(c); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and a SSOC, which informed them 
of the laws and regulations relevant to the veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the veteran's service records list his military occupational 
specialty as an electrician's mate, and there is no 
indication in his personnel records that he was assigned to 
or participated in combat duties.  Nor do his service records 
show that he received any awards or decorations indicative of 
combat service, such a Bronze Star with V Device or Purple 
Heart.  The Board does acknowledge that the veteran has been 
awarded the National Defense Service Medal, the Armed Forces 
Expeditionary Medal, Sea Service Deployment Ribbon, and the 
Navy "E" Ribbon; however, these awards are not indicative 
of combat.  As such, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he has 
not contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to several stressful incidents during his 
period of service, he has not provided specific incidents 
regarding his claimed stressors despite several inquiries.  
In this regard, the RO sent a letter to the veteran in 
February 2001 requesting that he provide the specific details 
of the stressors that he experienced during service, such as 
the dates, places, unit of assignment, description of the 
events, medal or citations received as a result of the 
events, and the names and other identifying information 
concerning any other individuals involved in the events.  The 
letter advised him that this information was necessary to 
obtain supportive evidence of the stressful events and that 
failure to respond or an incomplete response may make it 
difficult or impossible to obtain this evidence.  He was also 
given a form to describe any such incidents that he 
experienced during service.  The veteran did return the form 
in September 2002; however, in that form, he simply referred 
to attached statements, which did not provide sufficient 
details about his alleged in-service stressors so that an 
attempt could be made to verify them.  The veteran did not 
provide the specific dates or locations, nor did he indicate 
the full name and rank of the individuals involved.  Instead, 
he provided time periods spanning one to two years, the first 
name of only one individual, and general descriptions of the 
events and their locations.

The Board remanded the case in January 2005, in part, to 
afford the veteran an additional opportunity to submit the 
necessary information.  In compliance with the Board remand, 
the Appeals Management Center sent a letter to the veteran in 
February 2005 requesting specific information pertaining to 
his alleged in-service stressors, including the complete 
names, ranks, and duty positions of any individuals who 
witnessed his stressors or who will killed, wounded, or 
injured, as well as the approximate dates and locations of 
the incidents.  The veteran responded to the letter in 
January 2006; however, his response did not provide any 
additional information necessary to verify the alleged 
stressors.  

The Board also notes that the March 2004 SOC and December 
2005 SSOC explained to the veteran that identifiable 
stressors were required and that the information he had 
provided was inadequate to verify his alleged stressors.  VA 
is unable to verify any of the veteran's claimed in-service 
stressors, and his lay testimony is insufficient, standing 
alone, to establish service connection. Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  
The veteran has provided nothing more than general assertions 
regarding his alleged stressors so that an attempt at 
verifying those stressors could not be made, and there is no 
evidence corroborating the appellant's claimed stressors.  
Thus, because none of the veteran's diagnoses of PTSD were 
based upon a verified in-service stressor, the claim for 
service connection for PTSD must be denied.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  The veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
verified stressors, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


